FILE COPY




                                 CAUSE NO. 12-15-00039-CR
                               IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


TAURUS JENKINS,                       }      APPEALED FROM 159TH DISTRICT COURT
APPELLANT

V.                                    }      IN AND FOR

THE STATE OF TEXAS,                   }      ANGELINA COUNTY, TEXAS
APPELLEE


                                             ORDER
       THIS DAY came on to be heard the motion filed by Mr. Albert Charanza to permit
substitution of counsel for Appellant, and the same having been considered, it is hereby
ORDERED that this cause be remanded to the trial court for consideration and disposition of the
motion. (A copy is attached hereto)
       It is FINALLY ORDERED that a supplemental clerk’s record containing the court’s any
appropriate order(s) attendant thereto and the reporter’s supplemental record of any hearing
conducted be certified to this Court on or before March 30, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court
of Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas this 26th day of
February 2015, A.D.
                                                   Respectfully yours,
                                                   Cathy S. Lusk, CLERK




                                                   By: ________________________________
                                                   Katrina McClenny, Chief Deputy Clerk